
	

114 HR 4822 IH: Public Employee Pension Transparency Act
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4822
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Mr. Nunes (for himself, Mr. Stewart, Mr. Duncan of South Carolina, Mr. Ross, Mr. Rokita, Mr. Marchant, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for reporting and disclosure by State and
			 local public employee retirement pension plans.
	
	
 1.Short titleThis Act may be cited as the Public Employee Pension Transparency Act. 2.FindingsThe Congress finds the following:
 (1)Pursuant to clauses 1 and 3 of section 8 of article I of the Constitution of the United States, the Congress has the authority to condition the continuation of certain specified Federal tax benefits upon State or local government employee pension benefit plans on the provision of meaningful disclosure under section 4980J of the Internal Revenue Code of 1986, as added by this Act.
 (2)State and local government employee pension benefit plans have promised pension benefits to approximately 20,000,000 Americans who are active employees of these entities. An additional 7,000,000 retirees and their dependents currently receive benefits from State or local government employee pension benefit plans. The interests of participants in many of such plans are in the nature of property rights under State law.
 (3)State and local government employee pension benefit plans are substantially facilitated by the favorable tax treatment of participants and beneficiaries, investment earnings, and employee contributions with respect to such plans provided by the Federal Government under the Internal Revenue Code of 1986.
 (4)The investment of State or local government employee pension benefit plan assets, the distribution of benefits under such plans, and other related financial activities are facilitated through the use of instrumentalities of, and substantially affect, interstate commerce. These activities, which are interstate in nature and have a substantial impact on the national economy, affect capital formation, regional growth and decline, the national markets for insurance, and the markets for securities and the trading of securities of State and local governments.
 (5)The financial status of State or local government employee pension benefit plans also has a direct impact on the national markets for insurance and trading of securities of State and local governments.
 (6)State or local government employee pension benefit plans additionally have a substantial impact on interstate commerce as a consequence of the interstate movement of participants.
 (7)State or local government employee pension benefit plans are becoming a large financial burden on certain State and local governments and have already resulted in tax increases and the reduction of services.
 (8)In fact, a soon to be published study has determined that as of 2014, the present value of the already promised pension liabilities of the 50 States and major municipalities, calculated using the methodology prescribed by this bill, is $7,019,627,000,000 with unfunded liabilities at $3,412,587,000,000. These amounts are substantially higher than those reported by pension funds using the Governmental Accounting Standards Board’s (GASB) revised standards (total liabilities of $4,798,075,000,000 and unfunded liabilities of $1,191,035,000,000).
 (9)Some economists and observers have stated that the extent to which State or local government employee pension benefit plans are underfunded is obscured by governmental accounting rules and practices, particularly as they relate to the valuation of plan assets and liabilities. This results in a misstatement of the value of plan assets and an understatement of plan liabilities, a situation that poses a significant threat to the soundness of State and local budgets.
 (10)There currently is a lack of meaningful disclosure regarding the value of State or local government employee pension benefit plan assets and liabilities. This lack of meaningful disclosure poses a direct and serious threat to the financial stability of such plans and their sponsoring governments, impairs the ability of State and local government taxpayers and officials to understand the financial obligations of their government, and reduces the likelihood that State and local government processes will be effective in assuring the prudent management of their plans. The status quo also constitutes a serious threat to the future economic health of the Nation and places an undue burden upon State and local government taxpayers, who will be called upon to fully fund existing, and future, pension promises.
 (11)State or local government employee pension benefit plans affect the national public interest and meaningful disclosure of the value of their assets and liabilities is necessary and desirable in order to adequately protect plan participants and their beneficiaries and the general public. Meaningful disclosure would also further efforts to provide for the general welfare and the free flow of commerce.
			3.Reporting of information with respect to State or local government employee pension benefit plans
			 treated as a tax exemption, etc., requirement for State and local bonds
 (a)In generalSubpart B of part IV of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					149A.Reporting with respect to State or local government employee pension benefit plans
 (a)In generalIn the case of a failure to satisfy any requirement of subsection (a) or (b) of section 4980J with respect to any plan maintained with respect to employees of one or more States or political subdivisions of one or more States, no specified Federal tax benefit shall be allowed or made with respect to any specified bond issued by any such State or political subdivision (or by any bonding authority acting on behalf, or for the benefit, of such State or political subdivision) during the noncompliance period.
 (b)Noncompliance periodFor purposes of this section, the term noncompliance period means, with respect to any State or political subdivision in connection with any failure described in subsection (a), the period beginning on the date that the Secretary notifies such State or political subdivision of such failure and ending on the date that such failure is cured (as determined by the Secretary).
 (c)Specified bondFor purposes of this section, the term specified bond means— (1)any State or local bond within the meaning of section 103,
 (2)any qualified tax credit bond within the meaning of section 54A, and (3)any build America bond within the meaning of section 54AA.
 (d)Specified federal tax benefitFor purposes of this section, the term specified Federal tax benefit means— (1)any exemption from gross income allowed under section 103 (relating to interest on State and local bonds),
 (2)any credit allowed under section 54A (relating to credit to holders of qualified tax credit bonds), (3)any credit allowed under section 54AA (relating to build America bonds), and
 (4)any credit or payment allowed or made under section 6431 (relating to credit for qualified bonds allowed to issuer)..
 (b)Reporting requirementsChapter 43 of such Code is amended by adding at the end the following new section:  4980J.Failure of State or local government employee pension benefit plans to meet reporting requirements (a)Annual reportFor purposes of section 149A, the requirements of this subsection are as follows:
 (1)In generalThe plan sponsor of a State or local government employee pension benefit plan shall file with the Secretary, in such form and manner as shall be prescribed by the Secretary, a report for each plan year beginning on or after January 1, 2017, setting forth the following information with respect to the plan, as determined by the plan sponsor as of the end of such plan year:
 (A)A schedule of funding status, which shall include a statement as to the current liability of the plan, the amount of plan assets available to meet that liability, the amount of the net unfunded liability (if any), and the funding percentage of the plan.
 (B)A schedule of contributions by the plan sponsor for the plan year, indicating which are or are not taken into account under subparagraph (A).
 (C)Alternative projections which shall be specified in regulations of the Secretary for each of the next 60 plan years following the plan year of the cash flows associated with the current liability, together with a statement of the assumptions used in connection with such projections. The Secretary shall specify in such regulations the projection assumptions to be used as necessary to achieve comparability across plans.
 (D)A statement of the actuarial assumptions used for the plan year, including the rate of return on investment of plan assets and assumptions as to such other matters as the Secretary may prescribe by regulation.
 (E)A statement of the number of participants who are each of the following— (i)those who are retired or separated from service and are receiving benefits,
 (ii)those who are retired or separated and are entitled to future benefits, and (iii)those who are active under the plan.
 (F)A statement of the plan’s investment returns, including the rate of return, for the plan year and the 5 preceding plan years.
 (G)A statement of the degree to which, and manner in which, the plan sponsor expects to eliminate any unfunded current liability that may exist for the plan year and the extent to which the plan sponsor has followed the plan’s funding policy for each of the preceding 5 plan years. The Secretary shall prescribe by regulation the specific criteria to be used for meeting the requirements of this paragraph.
 (H)A statement of the amount of pension obligation bonds outstanding. (I)A statement of the current cost of the plan for the plan year.
 (2)Timing of reportThe plan sponsor of a State or local government employee pension benefit plan shall make the filing required under paragraph (1) for each plan year not later than 210 days after the end of such plan year (or within such time as may be required by regulations prescribed by the Secretary in order to reduce duplicative filing).
 (b)Additional reporting requirementsFor purposes of section 149A, the requirements of this subsection are as follows: (1)Supplementary reportsIn any case in which, in determining the information filed in the annual report for a plan year under subsection (a)—
 (A)the value of plan assets is determined using a standard other than fair market value, or (B)the interest rate or rates used to determine the value of liabilities or as the discount value for liabilities are not the interest rates described in paragraph (3), the plan sponsor shall include in the annual report filed for such plan year pursuant to subsection (a) the supplementary report for such plan year described in paragraph (2) of this subsection.
 (2)Use of prescribed valuation method and interest ratesA supplementary report for a plan year filed for a plan year pursuant to this subsection shall include the information specified as required in the annual report under subparagraphs (A), (F), (G) and (I) of subsection (a)(1), determined as of the end of such plan year by valuing plan assets at fair market value and by using the interest rates described in paragraph (3) to value liabilities and as the discount value for liabilities.
							(3)Interest rates based on U.S. Treasury obligation yield curve rate
 (A)In generalThe interest rates described in this subsection are, with respect to any day, the rates of interest which shall be determined by the Secretary for such day on the basis of the U.S. Treasury obligation yield curve for such day.
 (B)U.S. treasury obligation yield curveFor purposes of this subsection, the term U.S. Treasury obligation yield curve means, with respect to any day, a yield curve which shall be prescribed by the Secretary for such day on interest-bearing obligations of the United States.
 (c)Definitions and special rulesFor purposes of this section— (1)State or local government employee pension benefit planThe terms State or local government employee pension benefit plan and plan mean any plan, fund, or program, other than a defined contribution plan (within the meaning of section 414(i)), which was heretofore or is hereafter established or maintained, in whole or in part, by a State, a political subdivision of a State, or any agency or instrumentality of a State or political subdivision of a State, to the extent that by its express terms or as a result of surrounding circumstances such plan, fund, or program—
 (A)provides retirement income to employees, or (B)results in a deferral of income by employees for periods extending to the termination of covered employment or beyond, regardless of the method of calculating the contributions made to the plan, the method of calculating the benefits under the plan, or the method of distributing benefits from the plan.
 (2)Funding percentageThe term funding percentage for a plan year means the ratio (expressed as a percentage) which— (A)the value of plan assets as of the end of the plan year bears to
 (B)the current liability of the plan for the plan year. (3)Current liabilityThe term current liability of a plan for a plan year means the present value of all benefits accrued or earned under the plan as of the end of the plan year.
							(4)Present value
 (A)In generalThe present value of an accrued benefit shall be determined by discounting its future cash flows in accordance with subsection (b)(3). The present value of all benefits accrued for a participant shall be calculated as the sum of the present value of the accrued benefit for each exit event multiplied by the probability of the associated exit event.
 (B)Exit eventAn exit event occurs when the employment of a plan participant terminates. For each currently employed plan participant as of the measurement date, there are one or more potential future exit events. Each exit event is associated with a termination date, a cause of termination (e.g., retirement, death, disability, quit, etc.), a contractual benefit, and a probability that the participant will exit employment via the particular event.
								(5)Accrued benefit
 (A)In generalAn accrued benefit is determined for each exit event as the projected benefit multiplied by service earned as of the measurement date divided by service projected to be earned by the event date. For participants retired or separated from service as of the measurement date, the accrued benefit equals the projected benefit.
 (B)Projected benefitAs of the measurement date, a projected benefit (consisting of future cash flows) is calculated for each possible exit event using service projected to be earned to the event date and salary as of the measurement date. Such projected benefit shall reflect any cost-of-living adjustments payable in the future based on the law in effect as of the measurement date.
 (6)Measurement dateThe term measurement date means the date as of which the value of the pension obligation is determined (sometimes referred to as the valuation date).
 (7)Current costThe term current cost of a plan for a plan year means the present value as of the end of the plan year of all benefits accrued or earned under the plan during the plan year.
 (8)Plan sponsorThe term plan sponsor means, in connection with a State or local government employee pension benefit plan, the State, political subdivision of a State, or agency or instrumentality of a State or a political subdivision of a State which establishes or maintains the plan.
							(9)Participant
 (A)In generalThe term participant means, in connection with a State or local government employee pension benefit plan, an individual—
 (i)who is an employee or former employee of a State, political subdivision of a State, or agency or instrumentality of a State or a political subdivision of a State which is the plan sponsor of such plan, and
 (ii)who is or may become eligible to receive a benefit of any type from such plan or whose beneficiaries may be eligible to receive any such benefit.
 (B)BeneficiaryThe term beneficiary means a person designated by a participant, or by the terms of the plan, who is or may become entitled to a benefit thereunder.
 (10)Plan yearThe term plan year means, in connection with a plan, the calendar or fiscal year on which the records of the plan are kept.
 (11)StateThe term State includes any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.
 (12)Fair market valueThe term fair market value has the meaning of such term under section 430(g)(3)(A) (without regard to section 430(g)(3)(B)). (d)Model reporting statementThe Secretary shall develop model reporting statements for purposes of subsections (a) and (b). Plan sponsors of State or local government employee pension plans may elect, in such form and manner as shall be prescribed by the Secretary, to utilize the applicable model reporting statement for purposes of complying with requirements of such subsections.
 (e)Transparency of information filedThe Secretary shall create and maintain a public Web site, with searchable capabilities, for purposes of posting the information received by the Secretary pursuant to subsections (a) and (b). Any such information received by the Secretary (including any updates to such information received by the Secretary) shall be posted on the Web site not later than 60 days after receipt and shall not be treated as return information for purposes of this title..
			(c)Clerical amendments
 (1)The table of sections for subpart B of part IV of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 149A. Reporting with respect to State or local government employee pension benefit plans..
 (2)The table of sections for chapter 43 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 4980J. Failure of State or local government employee pension benefit plans to meet reporting
			 requirements..
				4.General provisions and rules of construction
 (a)Limitations on Federal responsibilities relating to plan obligations and liabilitiesThe United States shall not be liable for any obligation related to any current or future shortfall in any State or local government employee pension plan. Nothing in this Act (or any amendment made by this Act) or any other provision of law shall be construed to provide Federal Government funds to diminish or meet any current or future shortfall in, or obligation of, any State or local government employee pension plan. The preceding sentence shall also apply to the Federal Reserve.
 (b)No Federal funding standardsNothing in this Act (or any amendment made by this Act) shall be construed to alter existing funding standards for State or local government employee pension plans or to require Federal funding standards for such plans.
 (c)DefinitionsTerms used in this section which are also used in section 4980J of the Internal Revenue Code of 1986 shall have the same meaning as when used in such section.
			
